Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/7/2021 and 9/14/2021 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Buffer Management During Power State Transitions Using Self-Refresh and Dump Modes”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“power mode manager” in claims 12 and 18-20.
The specification indicates that a power mode manager may be hardware, software, firmware, or a combination thereof [0057],
[CLM 18]	to receive a sleep signal as in [Fig. 1]. 
[CLM 19]	to calculate a time and to determine that a condition is satisfied
[CLM 20]	to determine a condition is satisfied
The above features are further considered functions capable of being performed by a generic computer (receiving signals, or performing computations). See also support in [Figs. 6-16A].


The specification indicates that a power management module may be a PMIC (power management integrated circuit) [0063].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shechter US 2018/0107417 in view of Park US 2014/0157030.
1. (Original) A storage device, comprising:
a non-volatile memory comprising a plurality of non-volatile memory cells;
a buffer memory configured to temporarily store write data to be written to the non- volatile memory or read data read from the non-volatile memory; and
a controller configured to receive a sleep mode signal from an external host,
wherein, when the sleep mode signal is received by the controller, the controller is configured to block a first power supplied to the non-volatile memory and set the buffer memory to one of a first mode in which a second power is blocked from being supplied to the buffer memory and a second mode in which the buffer memory operates with low power,
wherein the write data stored in the buffer memory is written to the non-volatile memory when the buffer memory is set to the first mode.
Shechter teaches:
A storage device, comprising:
Memory device [Fig. 1]
a non-volatile memory comprising a plurality of non-volatile memory cells;

a buffer memory configured to temporarily store write data to be written to the non- volatile memory or read data read from the non-volatile memory; and
VM (ODM 112) [Fig. 1], to temporarily buffer data to and from NVM [0042].
a controller configured to receive a sleep mode signal from an external host,
“host computing system may request the memory device to transition to a low-power state as part of an upper-level power management operation, such as a ‘sleep’” [0003].
“receiving a command to transition the nonvolatile memory device 110 to a low-power state” [0109].
wherein, when the sleep mode signal is received by the controller, the controller is configured to {block a first power supplied to the non-volatile memory and} set the buffer memory to one of a first mode in which a second power is blocked from being supplied to the buffer memory (“Contents of the AON partition 114 may be preserved while the non-volatile memory device 110 is in one or more of the low-power states (e.g., while other portions of the ODM 112 are lost)” [0042]; “In some power states, the AON partition 114 may not be powered” [0051]) and a second mode in which the buffer memory operates with low power (“ODM 112 may comprise the AON partition 11, which may remain active during certain low-power states” [0051]; e.g. in a self-refresh mode [0006]),
wherein the write data stored in the buffer memory is written to the non-volatile memory when the buffer memory is set to the first mode (“In some power states, the AON partition 114 may not be powered…When transitioning to such power states, the transition manager 126 may be configured to store the validation data 163 (and/or addressing information)…in one or more other storage locations…the NVM memory 130” [0051]; ODM may comprise dirty data, e.g. to FTL in response to a write [0045] which may be written to NVM 130 prior to power down).

wherein, when the sleep mode signal is received by the controller, the controller is configured to block a first power supplied to the non-volatile memory.
Where Shechter is silent, Park US 2014/157030 discloses a memory device, in response to a signal to enter a sleep mode, cuts off power to the VM and NVM (“When the main memory device enters the maximum or, alternatively, high-level sleep mode, the main memory device read a portion of data stored in the first memory device 1510 to store the read data in the second memory device 1520, and then the first memory device 1510 and the second memory device 1520 are powered off. A memory controller, which may be included in the processor 1200, or an additional firmware may control the main memory device 1500 to enter and escape from a low-power mode including the maximum or, alternatively, high-level sleep mode.” [0068].
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to cut power to the NVM as well as the VM, as disclosed by Park, when entering a low-power mode in the system of Schechter. The prior art teaches every element recited in the claim, where each element is combined via known methods (use of PMIC to regulate power to parts of a memory device), and the results would have been predictable (reducing power consumption by cutting power to the NVM).

2. (Original) The storage device of claim 1, further comprising:
a power management integrated circuit (PMIC) configured to provide the first power to the non-volatile memory, the second power to the buffer memory, and a third power to the controller, 
wherein, when the buffer memory is set to the first mode and the storage device enters a sleep mode, the PMIC blocks the second power from being supplied to the buffer memory and blocks the first power from being supplied to the non-volatile memory.
	The combination teaches claim 1, further comprising:
a power management integrated circuit (PMIC) configured to provide the first power to the non-volatile memory, the second power to the buffer memory, and a third power to the controller,
“the non-volatile memory device 110 further comprises a power management controller (PMIC) 124, which may be configured to regulate power used by the non-volatile memory device 110 (e.g., regulate power consumed by the controller 120, NV memory 130, ODM 112, AON partition 114, and/or the like).” [Shechter, 0052] 
wherein, when the buffer memory is set to the first mode and the storage device enters a sleep mode, the PMIC blocks the second power from being supplied to the buffer memory and blocks the first power from being supplied to the non-volatile memory.
	As discussed in claim 1, a PMIC may block power to the buffer memory when entering a low power mode in response to a sleep signal [Shechter, 0051], and further may block power to the NVM in such scenarios [Park, 0068].

9. (Original) The storage device of claim 1, wherein, when the buffer memory is set to the second mode, a memory cell array of the buffer memory maintains the write data stored in the buffer memory by performing a self-refresh operation.
	The combination teaches claim 1, wherein, when the buffer memory is set to the second mode, a memory cell array of the buffer memory maintains the write data stored in the buffer memory by performing a self-refresh operation (“in transitions to and from the PS4 state, DRAM may be maintained in self-refresh mode” [Shechter, 0006]).
	It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply the disclosed self-refresh mode to the maintenance of data in the AON partition of the volatile memory of Shechter in order to reduce power consumption of the DRAM during a low power mode.

10. (Original) The storage device of claim 1, wherein, when the buffer memory is set to the second mode,
first write data stored in a first area of the buffer memory is written to the non-volatile memory, the second power is blocked from being supplied to the first area, second write data stored in a second area of the buffer memory is maintained, and a memory cell array of the second area performs a self-refresh operation.
	The combination teaches claim 1, wherein, when the buffer memory is set to the second mode,
first write data stored in a first area of the buffer memory is written to the non-volatile memory, the second power is blocked from being supplied to the first area, second write data stored in a second area of the buffer memory is maintained, and a memory cell array of the second area performs a self-refresh operation.
	Shechter further discloses that the volatile memory (ODM) comprises a first area where power is not maintained in a low power state (areas outside the AON), and a second area where power is maintained to retain the contents of that area of the volatile memory [0051].
	Shechter makes clear that the rest of the ODM would be lost if power is not maintained (“…ODM 112 may be used for, inter alia, storing firmware of the non-volatile memory device 110 (loaded from NV memory 130), buffering data being transferred to and/or from the non-volatile memory device 110, caching flash management information, and so on. Due to cost, power, and/or other considerations, the ODM 112 may have a relatively small capacity (e.g., significantly less than the NV memory 130). The ODM 112 may comprise volatile memory and, as such, contents of the ODM 112 may be lost when the non-volatile memory device 110 transitions to certain low-power states (e.g., a PS4 state.” [0042]).
For performance reasons, the FTL table may initially only be modified in the “cached” version stored within ODM 112. The FTL table cached within the ODM 112 may, therefore, comprise “dirty” device state metadata. As used herein “dirty” operating state metadata refers to operating state metadata within the ODM 112 that differs from corresponding operating state metadata within persistent storage (e.g., within the NV memory 130, ODPS 133, and/or the like). Dirty operating state metadata may be flushed and/or destaged to persistent storage (such that the metadata is consistent with the metadata in persistent storage and, as such, is no longer dirty).” [0045]). See also [Fig. 6].
	Hence, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to flush/destage contents of the ODM that will not be maintained to the NVM in order to avoid data loss.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Lee US 2017/0337979.
11. (Original) The storage device of claim 1, wherein, when the buffer memory is set to the second mode, a voltage level of a power voltage applied to the buffer memory is lowered.
The combination teaches claim 1. Where the combination is silent, Lee US 2017/0337979 discloses DVFS technique applied by a PMIC to a power module. DVFS, referring to “dynamic voltage and frequency scaling”, refers to a technique by which voltage may be decreased to save power [0044].
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ known power saving techniques for memory devices as disclosed by Lee to lower power states of the combination in order to further reduce power consumption.

12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 1 above, and further in view of Kim US 2016/0216752.
12. (Original) The storage device of claim 1, wherein the controller comprises a power mode manager configured to determine a mode of the buffer memory, and, when the storage device is in a sleep mode, a third power is blocked from being supplied to components of the controller except for the mode controller.
	The combination teaches claim 1, and further teaches wherein the controller comprises a power mode manager configured to determine a mode of the buffer memory: Shechter further states that the PMIC may regulate power consumed by the controller 120 [Shechter, 0052] and that a transition manager may control (and thus determine) the device memory to transition to a lower power state [Shechter, 0053-0054].
Where the combination is silent, Kim US 2016/0216752 teaches wherein…when the storage device is in a sleep mode, a third power is blocked from being supplied to components of the controller except for the mode controller.
	Kim recites “an event manager configured to receive an event from an external source, an event analyzer configured to analyze the event received by the event manager to determine a voltage, a frequency, and power gating corresponding to the analyzed event, a power manager configured to set power on or off and to set a voltage, a clock manager configured to set a clock frequency, a power gating (PG) manager configured to set power gating, a main controller configured to include at least one modules and a central processing unit (CPU), and a wakeup controller configured to control the power manager, the clock manager, and the PG manager, to transmit power having a starting voltage and a clock signal having a starting clock frequency, and to transmit a power gating signal to apply power only to one of the at least one modules operating so as to start the main controller.” [Abstract].
power gating is one of the technologies of supplying power only to the module necessary…” [0045]”
	“power manager 114 sets power on and off and sets a voltage…may set power on or off according to power rails…may supply power only to a power rail necessary for an operation to prevent useless power consumption” [0053]
“The PG manager 116 controls power gating of the SoC 100. Therefore, power wasted by an unused module may be prevented. The PG manager 116 may control the clock manager 115 to transmit a clock signal to some or all of the at least one module 151 of the main controller 150 according to whether to apply the determined power gating.” [0068]
	Kim discloses power gating techniques for controlling power supplied by a power source, e.g. a PMIC. Kim points out that providing power to unused modules wastes power.
Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention to apply known power gating techniques to parts of the controller of the combination which are not necessary to wake up the controller in order to further reduce power consumption during the sleep mode.

Allowable Subject Matter
Claims 13-20 are allowed.
Claims 3-8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance:

wherein, when entering a deep sleep mode, the controller sets the buffer memory to a power-off mode or a self-refresh mode based on a first condition determined based on a dump time taken to write the meta-data to the non-volatile memory, or a re-loading time taken to re-load the meta-data from the non-volatile memory to the buffer memory.
Regarding claim 18-20, none of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
wherein when the sleep mode signal is received by the power mode manager, the power mode manager sets the buffer memory to a first mode in which the second power is blocked from being supplied to the buffer memory when a condition for writing the data stored in the buffer memory to the non-volatile memory is satisfied, and sets the buffer memory to a second mode in which a self-refresh operation is performed when the condition is not satisfied.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 3-8, while Shechter discloses that PMIC may detect inactivity and initiate a power state transition [0090-0091], this is independent of the host-provided sleep signal and further, Shechter does not disclose the specific conditions recited in each respective claim for determining whether to set a “flushing” mode as opposed to a “self-refresh” mode.

	Regarding claim 6, Meir US 2016/0231797 suggests that avoiding flushes from DRAM to NVM reduces the wearing of NVM cells and improves NVM lifetime. However, Meir does not disclose checking an endurance margin of an NVM, and based on the margin being sufficient, employing the flush-based mode for the buffer.
	Regarding claim 7, Bernat suggests that there is a limit to how much dirty data may be safely flushed from a cache to a NVM, based on a capacity of a PLP [0025]. However, Bernat does not specifically disclose computing a write energy needed to complete a flush of the data using a power per unit time and a dump time, and setting the buffer memory to the first mode as a result.
However, none of the other cited prior art of record appear to cure the deficiencies of Shechter. Accordingly, claims 3-8 are considered to contain allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Su US 2011/0296095 discloses a portable device operating in normal mode or sleep mode, where for purposes of providing quick resume, some data is retained in memory using self-refresh or PASR. The DRAM may further be partitioned into a refresh area and non-refresh area [0004-0008].
Zettsu US 2016/0034221 discloses a memory comprising NVM, controller, VM, and translation table, where a part of the VM area storing the table is maintained when transitioning to a low-power mode [ABST, 0022, 002, 0045, 0051].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136